                                                              Judge: Christopher M. Alston
                                                              Chapter: 13
    1                                                         Hearing Date: February 07, 2019
                                                              Hearing Time: 9:30 am
    2                                                         Hearing Location: Judge Alston's Courtroom
                                                                                 700 Stewart St #7206
    3                                                                            Seattle,WA 98101-8101
    4
                                                              Response Date: January 31, 2019
    5
                                IN THE UNITED STATES BANKRUPTCY COURT
    6                     FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    7    In Re:                                               IN CHAPTER 13 PROCEEDING
                                                              NO. 18-14235
    8    JESSICA MCCOLL NEILSON,
                                                              NOTICE OF TRUSTEE'S MOTION TO DISMISS
    9                                                         CASE AND HEARING
                                        Debtor.
    10
             PLEASE TAKE NOTICE that the Chapter 13 Trustee's Motion to Dismiss Case IS SET FOR HEARING as
    11

    12   follows:

    13
                            Judge: Christopher M. Alston
    14                      Place: Judge Alston's Courtroom
                                    700 Stewart St #7206
    15
                                    Seattle,WA 98101-8101
    16
                            Date: February 07, 2019
    17
                            Time: 9:30 am
    18
         IF YOU OPPOSE the motion, you must file your written response with the Court Clerk NOT LATER THAN THE
    19

    20   RESPONSE DATE, which is January 31, 2019.

    21       IF NO RESPONSE IS TIMELY FILED, the Court may, in its discretion, GRANT THE MOTION PRIOR TO
    22
         THE HEARING WITHOUT FURTHER NOTICE, and strike the hearing.
    23

    24

    25                      Date: December 28, 2018

    26                                                                    /s/Jason Wilson-Aguilar
                                                                          Jason Wilson-Aguilar, WSBA #33582
    27                                                                    Chapter 13 Trustee
    28


                                                                              Chapter 13 Bankruptcy Trustee
CM160     NOTICE OF TRUSTEE'S MOTION TO DISMISS CASE                            600 University St. #1300
ams       AND HEARING                                                              Seattle,WA 98101
                                                                                    (206) 624-5124
                  Case 18-14235-CMA   Doc 23      Filed 12/28/18   Ent. 12/28/18 14:59:50 Pg. 1 of 4
                                                                       Judge: Christopher M. Alston
                                                                       Chapter: 13
    1                                                                  Hearing Date: February 07, 2019
                                                                       Hearing Time: 9:30 am
    2                                                                  Hearing Location: Judge Alston's Courtroom
                                                                                          700 Stewart St #7206
    3                                                                                     Seattle,WA 98101-8101
    4
                                                                       Response Date: January 31, 2019
    5
                                   IN THE UNITED STATES BANKRUPTCY COURT
    6                        FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

    7    In Re:                                                        IN CHAPTER 13 PROCEEDING
                                                                       NO. 18-14235
    8    JESSICA MCCOLL NEILSON,
                                                                       TRUSTEE'S MOTION TO DISMISS CASE
    9
                                              Debtor.
    10

    11      The Trustee moves to dismiss this case pursuant to 11 U.S.C. § 1307(c):

    12      The debtor filed a plan on December 19, 2018 (ECF No. 22).
    13
            The debtor has failed to make plan payments and is delinquent $1,181.50.
    14
              The debtor's case was filed on October 31, 2018 (ECF No. 1).              1) The above delinquency includes the
    15
         December 2018 plan payment, which is due by December 31, 2018. The debtor is delinquent on plan payments, but
    16

    17   a wage deduction is now in effect. Provided that the debtor does not become any further delinquent on her plan

    18
         payments, this may not be an issue.      2) Based on the Attorney Disclosure Statement (ECF No. 11), the debtor
    19
         paid $2,100.00 prior to filing for attorney’s fees. The debtor’s amended plan (ECF No. 22) references that the
    20
         debtor paid $2,000.00 prior to filing for attorney’s fees. The debtor needs to amend the plan and/or the Attorney
    21

    22   Disclosure Statement for consistency regarding the amount paid by the debtor pre-filing for attorney’s fees.         The

    23
         Trustee reserves the right to assert additional bases for this motion. If the debtor fails to address the issues set forth
    24
         in both the Trustee’s Objection and Motion to Dismiss, the case should be dismissed.
    25

    26
            THE TRUSTEE REQUESTS that the Court dismiss this case.
    27

    28


                                                                                        Chapter 13 Bankruptcy Trustee
CM160     TRUSTEE'S MOTION TO DISMISS CASE - 1                                            600 University St. #1300
ams                                                                                          Seattle,WA 98101
                                                                                              (206) 624-5124
                  Case 18-14235-CMA          Doc 23      Filed 12/28/18      Ent. 12/28/18 14:59:50 Pg. 2 of 4
                        Dated: December 28, 2018
                                                                 /s/ Jason Wilson-Aguilar
                                                                 Jason Wilson-Aguilar, WSBA #33582
    1
                                                                 Chapter 13 Trustee
    2

    3

    4

    5

    6

    7

    8

    9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                                                                        Chapter 13 Bankruptcy Trustee
CM160    TRUSTEE'S MOTION TO DISMISS CASE - 2                             600 University St. #1300
ams                                                                          Seattle,WA 98101
                                                                              (206) 624-5124
            Case 18-14235-CMA     Doc 23    Filed 12/28/18   Ent. 12/28/18 14:59:50 Pg. 3 of 4
    1

    2

    3

    4

    5

    6

    7

    8

    9

    10                             IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
    11

    12   In Re:                                                       IN CHAPTER 13 PROCEEDING
                                                                      NO. 18-14235
    13   JESSICA MCCOLL NEILSON,
                                                                      Proposed
    14                                                                ORDER DISMISSING CASE
                                             Debtor.
    15
             THIS MATTER having come before the Court on the Chapter 13 Trustee's Motion to Dismiss Case, and the
    16

    17   Court having reviewed and considered the motion, records and files in this case, it is

    18       ORDERED that this case is dismissed.
    19
                                                          / / /End of Order/ / /
    20

    21

    22
       Presented by:
       /s/Jason Wilson-Aguilar
    23 Jason Wilson-Aguilar, WSBA #33582
       Chapter 13 Bankruptcy Trustee
    24
       600 University St. #1300
    25 Seattle,WA 98101
       (206) 624-5124
    26

    27

    28


                                                                                       Chapter 13 Bankruptcy Trustee
CM160     ORDER DISMISSING CASE                                                          600 University St. #1300
ams                                                                                         Seattle,WA 98101
                                                                                             (206) 624-5124
                  Case 18-14235-CMA         Doc 23      Filed 12/28/18      Ent. 12/28/18 14:59:50 Pg. 4 of 4
